EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claim Objections - Withdrawn
	In view of the amendments filed 06/09/2022, the claim objections were withdrawn

Claim Rejections - 35 USC § 112 - Withdrawn
In view of the amendments filed 06/09/2022, the claim rejections under 35 U.S.C. § 112(b) were withdrawn

Claim Rejections - 35 USC § 103 - Withdrawn
Applicant’s arguments filed 06/09/2022, with respect to US 2009/0322540 (Richardson) have been fully considered and are persuasive. Richardson does not teach ignoring, based on a tolerance range, solely signal points that are not associated with a falling motion, exclusively between the first portion of the signal data and the second portion of the signal data, while still monitoring for a pattern of an impact followed by inactivity. The rejections of claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-21 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 8, and 15, the prior art does not teach or suggest ignoring, based on a tolerance range, solely signal points that are not associated with a falling motion, exclusively between the first portion of the signal data and the second portion of the signal data, while still monitoring for a pattern of an impact followed by inactivity, along with the other features of claims 1, 8, and 15, respectively. 
US 2009/0322540 A1 (Richardson) discloses, in paragraph [0051], “If an above-threshold impact event is detected, forty seconds (40 s) of the minute (1 min) following the impact may be characterized by inactivity, which may be defined as a ceiling on the integrated acceleration vector magnitude, ∫|a| dt. In this regard, the monitoring samples may be contiguous or non-contiguous.” However, Richardson does not disclose that the 20 seconds of the minute that is not characterized by inactivity is exclusively between the impact and the inactivity. Therefore, Richardson does not teach or suggest ignoring, based on a tolerance range, solely signal points that are not associated with a falling motion, exclusively between the first portion of the signal data and the second portion of the signal data, while still monitoring for a pattern of an impact followed by inactivity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792